The opinion of the court was delivered by
Gibsok, J.
Nothing appears to show that the book admitted to go to the jury, was not a book of original entries. Vasey, the witness, acted in the capacity of a servant, to deliver meat to the customers, and not in that of a book-keeper; and his memoranda, made with a pencil, he swore were only for his own use, to enable him to render a true account to the plaintiffs, of the meat sold. His memoranda, therefore, are not ter be viewed in the light of the original entries of the plaintiffs, who did not direct them to be made; or at least, for any other purpose than to obtain an accurate account of the sales to his customers. It is clear, these memoranda were not considered as evidence, to charge the customers, either by the plaintiffs, or Vasey; or as any thing else than brief notes of the transactions occurring in the course of the business, and made at the time, with a view to be used when the regular entries came to be made in the books. These entries the witness swore were made on the night of the day of delivery, or the next morning, while the witness stood by, and the memoranda were called over twice, to. see whether every thing was right. This case is very like Curren vf Crawford, 4 Serg. & Rawle, 3, except that it is stronger; the person who delivered the articles charged, being produced, and the original memoranda either produced, or their loss proved. What more could possibly be done? The entries were made in a course of dealing between the parties, at or about the time of the respective transactions; and in the usual course of the plaintiffs business: this, was, in all reason, sufficient to entitle them to be read.
Judgment affirmed.